AO 399 (01/09) Waiver of the Serviee of Summous

UNITED STATES DISTRICT COURT
for the

Eastern District of Virginia E

_ Ped_rg Rodrlgu_ez )
Plaintl_'§' )

v. ) civilActionNo_ l:l$~cv' @!5¢|
__ Eekins_§°v£m_et_lnn. lng ___ )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: Nady E§!t_a __ _ _ _ d _
(Name of the plainth atlomey or unrepresented plainnj)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I or the entity I represent, must tile and serve an answer or a motion under Rule 12 within
60 days nom ll j '5" l __ , the date when this request was sent (0r 90 days if it was sent outside the
United States). If I fail to 0 so, a default judgment will be entered against me or the entity I represent

Date: ill-501 lid ____ fmf/L’&'/

Signature of the arco n l r unrepresented party

_ __ Pe \z,»ico~ hunqu é’l/Lct# h@o\_¢__ `3`9§§_@&¢"’\

Pn’rrred name p waiving service of summons Printed name

  

~lz§’>\jzoil» §1},¢.,_\:/ _Ml_&`!_\§w K\Q;%QH
“Address \
-W'§°\”"l‘§""\@ [”@‘““@‘/‘”i@v\/gaw_tw

E-mail address

lyle z\”-H> ~9;0_1

Ta!ephone n ber §

 

Duty to Avoid Unoecessary Expenses of Serving a Summons

Rule 4 of the Federal Rulea of Civil Proeedure requires certain defendants to cooperate in saving \mneoessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United Ststes will be required to pay the expenses of service, unless the defendant shows good cause for the failure

“Good cause" does nor include a belief that the lawsuit is gmundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.

If the waiver is signed and rcturned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of`sarviee.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court By signing and returning the waiver form, you are allowed more time to respond than ifa summons bad been served.

